DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ravasz et al. (U. S. Patent 11,086,475 B1, hereafter ‘475).

Regarding claim 1, Ravasz teaches a method (‘475; figs. 1A-2 and 5; col. 34, ln. 36-39; instructions embedded or encoded in a computer readable storage medium may cause a programmable processor, or other processor, to perform the method, e.g., when the instructions are executed), comprising: at a computing system (‘475; figs. 3 and 4; col. 16, ln. 23-50; col. 22, ln 50-63)) including a display generation component (‘475; figs. 3 and 4, element 203) and one or more input devices (‘475; fig. 1B, elements 114A and 114B; col. 12, ln. 7-16; controllers held by users to provide input to the systems): displaying a view of a three-dimensional environment (‘475; fig. 1A; col. 4, ln. 19-45; three-dimensional environment captured and displayed in three-dimensions); while displaying the three-dimensional environment (‘475; fig. 1A; col. 4, ln. 19-45; three-dimensional environment captured and displayed in three-dimensions; fig. 5, element 452), detecting a hand at a first position that corresponds to a portion of the three-dimensional environment (‘475; fig. 1A; col. 3, ln. 39-51; as described herein, artificial reality system 10 presents one or more graphical user interface elements 124, 126 in response to detecting one or more particular gestures performed by user 110, such as particular motions, configurations, locations, and/or orientations of the user's hands, fingers, thumbs, arms, etc. In some examples, artificial reality system 10 may detect a predefined gesture based on additional conditions being satisfied, such as the position and orientation of portions of arm 134 (e.g., a wrist) and/or hand 132 (or digits thereof) in a physical environment in relation to a current field of view 130 of user 110; fig. 5, element 454 and 456); in response to detecting the hand at the first position that corresponds to the portion of the three-dimensional environment (‘475; fig. 1A; col. 3, ln. 39-51; 
Ravasz discloses the above elements of claim 1 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Ravasz to be combined into a single arrangement sequenced in accordance the order required for claim 1.

In regard to claim 2, Ravasz teaches the method of claim 1 and further teaches wherein the visual indication of the first operation context for gesture input using hand gestures is 

Regarding claim 3, Ravasz teaches the method of claim 2 and further teaches including: while displaying the visual indication in the portion of the three-dimensional environment, detecting a change in position of the hand from the first position to a second position (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position); and in response to detecting the change in position of the hand from the first position to the second position (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position), changing the displayed location of the visual indication in accordance with the detected change in position of the hand (‘475; col. 25, ln. 54 through col. 26, ln. 19; changing the displayed location of the visual indication).

In regard to claim 4, Ravasz teaches the method of claim 1 and further teaches wherein the visual indication includes one or more user interface objects (‘475; fig. 1A; col. 4, ln. 57 through col. 5, ln. 12; the visual indication includes one or more user interface objects, user interface menu elements).

Regarding claim 5, Ravasz teaches the method of claim 4 and further teaches wherein the one or more user interface objects include a plurality of application launch icons (‘475; col. 14, ln. 62 through col. 15, ln. 10), wherein activation of a respective one of the application launch icons causes an operation associated with a corresponding application to be performed (‘475; col. 23, ln. 44-60).

In regard to claim 6, Ravasz teaches the method of claim 1 and further teaches including: while displaying the visual indication, detecting a change in a configuration of the hand from the first predefined configuration to a second predefined configuration (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position); in response to detecting the change in the configuration of the detected hand from the first predefined configuration to the second predefined configuration (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position), displaying a first collection of user interface objects (‘475; fig. 1A; col. 4, ln. 57 through col. 5, ln. 12; the visual indication includes one or more user interface objects, user interface menu elements), wherein activation of a respective user interface object of the first collection of user interface objects causes an operation associated with the respective user interface object to be performed (‘475; col. 23, ln. 44-60; causes an operation associated with the respective user interface object to be performed).

In regard to claim 7, Ravasz teaches the method of claim 6 and further teaches including: while displaying the visual indication, determining, during a time window whether movement of the hand meets interaction criteria (‘475; col. 6, ln. 30-43); and in accordance with the determination that movement of the hand does not meet the interaction criteria during the time window (‘475; col. 6, ln. 30-43), ceasing to display the visual indication (‘475; fig. 5, element 456, NO branch to element 452 - ceasing to display of the visual indication of the first operation context for gesture input using hand gestures in the three-dimensional environment; col. 24, ln. 37-42; ceasing to display of the visual indication of the first operation context).

In regard to claim 8, Ravasz teaches the method of claim 1 and further teaches including: while displaying visual indication, detecting a change in the hand configuration from the first predefined configuration to a second predefined configuration that meets input criteria (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position; fig. 5, element 456, YES branch; col. 24, ln. 26-36); and, in response to detecting the change in the hand configuration from the first predefined configuration to the second configuration that meets input criteria (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position; fig. 5, element 456, YES branch; col. 24, ln. 26-36), adjusting the visual indication (‘475; col. 25, ln. 54 through col. 26, ln. 19; adjusting the visual indication).

Regarding claim 9, Ravasz teaches The method of claim 8, including: while displaying the visual indication, detecting a change in the hand configuration from the first predefined configuration to a third configuration that does not meet the input criteria (‘475; col. 6, ln. 30-43); and in response to detecting the change in the configuration of the detected hand from the first predefined configuration to the third configuration that does not meet the input criteria (‘475; col. 6, ln. 30-43), ceasing to display the visual indication (‘475; fig. 1A; col. 4, ln. 57 through col. 5, ln. 12; fig. 5, element 456, YES branch to element 458; col. 24, ln. 26-36).

In regard to claim 10, Ravasz teaches the method of claim 9 and further teaches including: after ceasing to display the visual indication (‘475; fig. 5, element 456, NO branch to element 452 - ceasing to display of the visual indication of the first operation context for gesture 

Regarding claim 11, Ravasz teaches the method of claim 1 and further teaches including: in response to detecting the hand at the first position that corresponds to the portion of the three-dimensional environment (‘475; fig. 1A; col. 3, ln. 39-51; as described herein, artificial reality system 10 presents one or more graphical user interface elements 124, 126 in response to detecting one or more particular gestures performed by user 110, such as particular motions, configurations, locations, and/or orientations of the user's hands, fingers, thumbs, arms, etc. In some examples, artificial reality system 10 may detect a predefined gesture based on additional conditions being satisfied, such as the position and orientation of portions of arm 134 (e.g., a wrist) and/or hand 132 (or digits thereof) in a physical environment in relation to a current field of view 130 of user 110; fig. 5, element 454 and 456), in accordance with a determination that the hand is not being held in the first predefined configuration (‘475; fig. 5, element 456, NO branch; col. 24, ln. 37-42), performing an operation distinct from displaying the visual indication of the first operation context for gesture input using hand gestures (‘475; fig. 5, element 456, NO branch to element 452 - forgoing display of the visual indication of the first operation context for gesture input using hand gestures in the three-dimensional environment; col. 24, ln. 37-42; forgoing display of the visual indication of the first operation context and returning to display of the baseline three-dimensional environment, fig. 1A; col. 4, ln. 19-45; three-dimensional environment captured and displayed in three-dimensions; fig. 5, element 452).

In regard to claim 12, Ravasz teaches a computing system (‘475; figs. 3 and 4; col. 16, ln. 23-50; col. 22, ln 50-63), comprising: a display generation component (‘475; figs. 3 and 4, element 203); one or more input devices (‘475; fig. 1B, elements 114A and 114B; col. 12, ln. 7-16; controllers held by users to provide input to the systems); one or more processors (‘475; col. 
Ravasz discloses the above elements of claim 12 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the effective filing date of the invention being aware of one embodiment would also have been aware of the others, thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed by Ravasz to be combined into a single arrangement sequenced in accordance the order required for claim 12.

Regarding claim 13, Ravasz teaches the computing system of claim 12 and further teaches wherein the visual indication of the first operation context for gesture input using hand gestures is displayed at a location in the portion of the three-dimensional environment that corresponds to the first position (‘475; fig. 1A, element 136; col. 5, ln. 42-57).

Regarding claim 14, Ravasz teaches the computing system of claim 13 and further teaches wherein the one or more programs includes instructions for: while displaying the visual indication in the portion of the three-dimensional environment, detecting a change in position of the hand from the first position to a second position (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position); and in response to detecting the change in position of the hand from the first position to the second position (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position), changing the displayed location of the visual indication in accordance with the detected change in position of the hand (‘475; col. 25, ln. 54 through col. 26, ln. 19; changing the displayed location of the visual indication).

Regarding claim 15, Ravasz teaches the computing system of claim 12 and further teaches wherein the visual indication includes one or more user interface objects (‘475; fig. 1A; col. 4, ln. 57 through col. 5, ln. 12; the visual indication includes one or more user interface objects, user interface menu elements).

In regard to claim 16, Ravasz teaches the computing system of claim 15 and further teaches wherein the one or more user interface objects include a plurality of application launch icons (‘475; col. 14, ln. 62 through col. 15, ln. 10), wherein activation of a respective one of the application launch icons causes an operation associated with a corresponding application to be performed (‘475; col. 23, ln. 44-60).

Regarding claim 17, Ravasz teaches the computing system of claim 12 and further teaches wherein the one or more programs includes instructions for: while displaying the visual indication, detecting a change in a configuration of the hand from the first predefined configuration to a second predefined configuration (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position); in response to detecting the change in the configuration of the detected hand from the first predefined configuration to the second predefined configuration (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position), displaying a first collection of user interface objects (‘475; fig. 1A; col. 4, ln. 57 through col. 5, ln. 12; the visual indication includes one or more user interface objects, user interface menu elements), wherein activation of a respective user interface object of the first collection of user interface objects causes an operation associated with the respective user interface object to be performed (‘475; col. 23, ln. 44-60; causes an operation associated with the respective user interface object to be performed).

In regard to claim 18, Ravasz teaches the computing system of claim 17 and further teaches wherein the one or more programs includes instructions for: while displaying the visual indication, determining, during a time window whether movement of the hand meets interaction criteria (‘475; col. 6, ln. 30-43); and in accordance with the determination that movement of the hand does not meet the interaction criteria during the time window (‘475; col. 6, ln. 30-43), ceasing to display the visual indication (‘475; fig. 5, element 456, NO branch to element 452 - ceasing to display of the visual indication of the first operation context for gesture input using hand gestures in the three-dimensional environment; col. 24, ln. 37-42; ceasing to display of the visual indication of the first operation context).

Regarding claim 19, Ravasz teaches the computing system of claim 12 and further teaches wherein the one or more programs includes instructions for: while displaying visual indication, detecting a change in the hand configuration from the first predefined configuration to a second predefined configuration that meets input criteria (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position; fig. 5, element 456, YES branch; col. 24, ln. 26-36); and, in response to detecting the change in the hand configuration from the first predefined configuration to the second configuration that meets input criteria (‘475; col. 25, ln. 54-65; detecting a change in position of the hand from the first position to a second position; fig. 5, element 456, YES branch; col. 24, ln. 26-36), adjusting the visual indication (‘475; col. 25, ln. 54 through col. 26, ln. 19; adjusting the visual indication).

In regard to claim 20, Ravasz teaches a computer readable storage medium storing executable instructions (‘475; figs. 1A-2 and 5; col. 34, ln. 36-39; instructions embedded or encoded in a computer readable storage medium may cause a programmable processor, or other processor, to perform the method, e.g., when the instructions are executed) that, when executed by a computer system (‘475; figs. 3 and 4; col. 16, ln. 23-50; col. 22, ln 50-63) with one or more processors (‘475; col. 15, ln. 60 through col 16, ln. 7) and a display generation component (‘475; figs. 3 and 4, element 203), cause the computer system (‘475; figs. 3 and 4; col. 16, ln. 23-50; col. 22, ln 50-63) to: display a view of a three-dimensional environment (‘475; fig. 1A; col. 4, ln. 19-45; three-dimensional environment captured and displayed in three-dimensions); while displaying the three-dimensional environment (‘475; fig. 1A; col. 4, ln. 19-45; three-dimensional environment captured and displayed in three-dimensions; fig. 5, element 452), detect a hand at a 
Ravasz discloses the above elements of claim 20 in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art prior to the 

Conclusion
The following prior art, made of record, was not relied upon but is considered pertinent to applicant's disclosure:
US 20200082555 A1	Adaptive Simultaneous Localization And Mapping (Slam) Using World-Facing Cameras in Virtual, Augmented, and Mixed Reality (Xr) Applications – Systems and methods for adaptive Simultaneous Localization and Mapping (SLAM) using world-facing cameras in virtual, augmented, and mixed reality (xR) applications. An Information Handling System (IHS) may include a processor and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the IHS to: select at least one region-of-interest (ROI) within an image captured by a camera mounted on a Head-Mounted Display (HMD) worn by a user in a physical environment during execution of a virtual, augmented, or mixed reality (xR) application; and manage utilization of an IHS resource, at least in part, by creating a map of the physical environment and tracking a location of the HMD using the at least one ROI to the exclusion of another portion of the image. Gesture recognition module 404 may use one or more cameras or optical sensors 202 that enable user 101 to use their actual hands for interaction with virtual objects (VOs) rendered by display 205 within HMD 102. For example, gesture recognition module 404 may be configured to implement hand tracking and gesture recognition in a 3-D space via a user-facing 2-D camera. In some cases, gesture recognition module 404 may track a selectable number of degrees-of-freedom (DOF) of motion, with depth information, to recognize dynamic hand 

US 20190026936 A1	Extended Reality Virtual Assistant – Methods, devices, and apparatuses are provided to facilitate a positioning of an item of virtual content in an extended reality environment. For example, a first user may access the extended reality environment through a display of a mobile device, and in some examples, the methods may determine positions and orientations of the first user and a second user within the extended reality environment. The methods may also determine a position for placement of the item of virtual content in the extended reality environment based on the determined positions and orientations of the first user and the second user, and perform operations that insert the item of virtual content into the extended reality environment at the determined placement position. See fig. 9 and associated text.

US 9836127 B2	Apparatus and method for inputting command using gesture – Disclosure is a method of inputting commands into displays such as TVs or image processing devices. User's hands have been photographed through a camera to recognize the motion of the user's hands, so that commands are input according to the motion of user's hands instead of conventional input devices such as a mouse and a keyboard.

US 20150205484 A1	Three-Dimensional User Interface Apparatus and Three-Dimensional Operation Method – A three-dimensional user interface apparatus includes a three-dimensional information acquisition unit that acquires three-dimensional information from a three-dimensional sensor; a position calculation unit that calculates three-dimensional position information on a three-dimensional coordinate space regarding a specific part of a target person by using the three-dimensional information acquired by the three-dimensional information acquisition unit; a virtual data generation unit that generates virtual three-dimensional space data indicating a virtual three-dimensional space which is disposed in the three-dimensional coordinate space and at least part of which is set in a display region; a space processing unit that performs a predetermined process corresponding to a change in the three-dimensional position information regarding the specific part of the target person, on the three-dimensional coordinate space or the virtual three-dimensional space data; and a display processing unit that displays the virtual three-dimensional space within the display 

US 20120047468 A1	Translating User Motion Into Multiple Object Responses – A system for translating user motion into multiple object responses of an on-screen object based on user interaction of an application executing on a computing device is provided. User motion data is received from a capture device from one or more users. The user motion data corresponds to user interaction with an on-screen object presented in the application. The on-screen object corresponds to an object other than an on-screen representation of a user that is displayed by the computing device. The user motion data is automatically translated into multiple object responses of the on-screen object. The multiple object responses of the on-screen object are simultaneously displayed to the users. See fig. 9 and associated text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edward Martello whose telephone number is (571) 270-1883.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613